UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7308


LARRY ARNOLD YOUNG,

                    Plaintiff - Appellant,

             v.

T. A. LACY; PERRY RICHMOND; AARON YOUNG,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. David A. Faber, Senior District Judge. (1:17-cv-03633)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Arnold Young seeks to appeal the district court’s order adopting in part the

magistrate judge’s recommendation and dismissing Young’s civil complaint as to some,

but not all, Defendants. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Young seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           DISMISSED




                                            2